FINAL REJECTION

Examiner’s Remarks
Regarding the amendments filed 6/2/2022 and 6/29/2022:
The amendment to claims 1-4 and 6 are acknowledged and accepted.
The cancellation of claim 5 is acknowledged and accepted.
The amendment to the abstract is acknowledged and accepted. In view of the amendment to the abstract, the objection to the abstract in the office action dated 2/4/2022 is hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 recites “the direction”.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “a direction”.
Claim 1 recites “wherein the antenna has dimensions such that to fits in the at least one slit”.  This wording is awkward and confusing.  Suggested wording is “wherein the antenna has dimensions such that the antenna fits in the at least one slit”.
Claim 2 recites the limitation "the response”  There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “a response”.
Claim 2 recites “is made of polyimide material”.  Suggested language is “is made of a polyimide material”.
Claim 3 recites “the flexibility” and “the moisture resistance”.  There is insufficient antecedent basis for these limitations in the claim.  Suggested language is “a flexibility” and “a moisture resistance”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the response of the RFID system to flexion”  This wording is awkward and confusing.  It is unclear what the applicant means but “the response of the RFID system to flexion.  Please clarify.  The term “flexion” appears to be a noun.  However the applicant appears to be using this as a verb.  Therefore it is unclear what the applicant means.  Does the applicant mean the RFID system flexes or bends, and thus improves a flexibility of the RFID system?  Please clarify.
Claim 3 recites “the at least one dielectric base layer being configured to act as a supporting structure for the RFID system”.  However, claim 1 recites “at least one device, said device comprising at least one dielectric base layer… at least one fabric layer structurally supporting said deice and being provided on an outside of the at least one dielectric base layer”.  If the RFID system includes a fabric layer and a device having the dielectric base layer, and the fabric supports the device, is unclear how the dielectric base layer supports the system. Please clarify.
	Claim 6 recites “wherein the semi-finished product comprises the at least one dielectric base layer and the conductive foil being an aluminum foil…” .  It is unclear if the applicant means the semi-finished product also comprises the conductive foil, or if the applicant is merely further limiting the conductive foil itself by claiming its material.  More specifically, does the applicant mean  “the semi-finished product comprises the at least one dielectric base layer and the conductive foil, wherein the conductive foil being an aluminum foil”, or does the applicant mean “the semi-finished product comprises the at least one dielectric base layer, and the conductive foil being an aluminum foil” (i.e. the semi-finished product does not necessarily comprise the conductive foil).  Please clarify.  

Allowable Subject Matter
Claims 1-4 and 6 would be allowable if rewritten or amended to overcome the claim objections (where applicable) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (where applicable), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1 prior art fails to teach or reasonably suggest, either singly or in combination at least one device comprising a conductive foil comprising at least one slit, said conductive foil provided between the at least one dielectric base layer and the at least one cover layer, at least one rigid electronic module comprising an antenna is provided said conductive foil and the at least one dielectric cover layer, wherein the antenna has dimensions such that the antenna fits in the at least one slit, wherein the at least one slit being longitudinal and centred on the conductive foil to allow distribution of magnetic field lines, thereby reversing a direction of the magnetic field; wherein the magnetic field lines cross the conductive foil through the at least one slit, thereby activating the at least one rigid electronic module , and amplifying a signal emitted by the at least one rigid electronic module, in addition to the other limitations of the claim.
Claims not specifically addressed would be allowable due to their dependency.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 3 and 6 have been considered but are moot in view of new grounds of rejection in view of the amendments to the claims (e.g. “the response to improve the RFID system to flexion”, “at least one fabric layer structurally supporting said device” and “the at least one dielectric base layer being configured to act as a supporting structure for the RFID system”, “the semi-finished product comprises the at least one dielectric base layer and the conductive foil being an aluminum foil”, etc).  More specifically, the amendments to the claims introduce new 35 U.S.C. 112(b) rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876